      Case 1:18-cv-10230-PAC-SLC Document 49 Filed 12/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FELIX NKANSAH,

                               Plaintiff,

         -v-
                                                           CIVIL ACTION NO.: 18 Civ. 10230 (PAC) (SLC)
UNITED STATES OF AMERICA, et al.,
                                                                              ORDER
                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         A status conference was scheduled for today, Wednesday, December 16, 2020 at 10:00

am, but neither party appeared.

         By December 30, 2020, the parties shall submit a joint letter on the status of discovery.

The letter should indicate whether the parties would like to reschedule the status conference to

January 2021 and whether would like the Court to conduct a settlement conference.


Dated:          New York, New York
                December 16, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
